          Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 1 of 32 PageID: 1014



The following bootleg shirts were confiscated
by police at the WWE Hall of Fame event: 33 confiscated




(front)                                           (back)

                                        (DESIGN #1)                                           30
          Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 2 of 32 PageID: 1015



The following bootleg shirts were confiscated
by police at the WWE Hall of Fame event: 22 confiscated




(front)                                       (back)
                                  (DESIGN #2)                                                 31
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 3 of 32 PageID: 1016




WWE Hall of Fame Event
Counterfeit Merchandise Seller #1:                          (in NY – not served)




                                                                                           32
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 4 of 32 PageID: 1017




WWE Hall of Fame Event
Counterfeit Merchandise Seller #2:                          (in NY – not served)




                                                                                           33
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 5 of 32 PageID: 1018




WWE Hall of Fame Event
Counterfeit Merchandise Seller #3:                          (in NY – not served)




                                                                                           34
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 6 of 32 PageID: 1019




WWE Hall of Fame Event
Counterfeit Merchandise Seller #4:                          (in NY – not served)




                                                                                           35
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 7 of 32 PageID: 1020



WWE RAW Event…
Day After WrestleMania in New York
    • Located at the Barclays Center – Brooklyn, NY
    • Live wrestling event that takes place every Monday night throughout
      the entire year.




            FIVE bootleggers were selling counterfeit
                WWE merchandise at this event.                                             36
          Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 8 of 32 PageID: 1021



The following bootleg shirts were confiscated
by police at the WWE RAW event: 18 confiscated




(front)                                       (back)

                                   (DESIGN #2)                                                37
          Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 9 of 32 PageID: 1022



The following bootleg shirts were confiscated
by police at the WWE RAW event: 3 confiscated




(front)                                         (back)

                                   (DESIGN #1)
                                                                                              38
          Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 10 of 32 PageID: 1023



The following bootleg shirts were confiscated
by police at the WWE RAW event: 47 confiscated




               (print quality is                                 (list of WWE
(front)        actually blurry)                   (back)         scheduled events)

 (This identical bootleg shirt was being sold in Lexington, Kentucky on January 23, 2019.)     39
     Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 11 of 32 PageID: 1024



The following bootleg shirts were confiscated
by police at the WWE RAW event: 40 confiscated




     (front)
                                                                                          40
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 12 of 32 PageID: 1025




WWE RAW Event
Counterfeit Merchandise Seller #1:                          (in NY – not served)




                                                                                           41
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 13 of 32 PageID: 1026




WWE RAW Event
Counterfeit Merchandise Seller #2:                          (in NY – not served)




                                                                                           42
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 14 of 32 PageID: 1027




WWE RAW Event
Counterfeit Merchandise Seller #3:                          (in NY – not served)




                                                                                           43
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 15 of 32 PageID: 1028




                       SUMMARY




                                                                                     44
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 16 of 32 PageID: 1029



SUMMARY BOOTLEG REPORT:

                                                               (Design #1)


                                                               This is NOT a
                                                               shirt that WWE
                                                               is selling.



This identical shirt design (front & back) was being sold at WrestleMania by
counterfeiters from the following locations:
     • Bronx, New York
     • New York, New York
     • Columbia, South Carolina

• 477 of these identical shirts were being sold by 9 different bootleggers
  at WrestleMania
• 33 of these identical shirts were being sold at WWE Hall of Fame
• 3 of these identical shirts were being sold at WWE RAW
                                                                                           45
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 17 of 32 PageID: 1030



SUMMARY BOOTLEG REPORT:

                                                       (Design #2)

                                                       This is NOT a
                                                       shirt that WWE
                                                       is selling.




This identical shirt design (front & back) was being sold at WrestleMania by
counterfeiters from the following locations:
     • Bronx, New York
     • New York, New York

• 89 of these identical shirts were being sold by 3 different bootleggers
  at WrestleMania
• 22 of these identical shirts were being sold at WWE Hall of Fame
• 18 of these identical shirts were being sold at WWE RAW

                                                                                           46
       Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 18 of 32 PageID: 1031



SUMMARY BOOTLEG REPORT:

                                                                    This is NOT a
                                                                    shirt that WWE
                                                                    is selling.




This identical shirt design (front & back) was being sold by counterfeiters
in following locations:
     • Lexington, Kentucky on January 13, 2019
     • Brooklyn, New York on April 8, 2019


                                                                                            47
    Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 19 of 32 PageID: 1032




 TOTAL NUMBER OF COUNTERFEIT SHIRTS
 SEIZED DURING WRESTLEMANIA® EVENTS


• 566 shirts seized under the TRO during
  WrestleMania under the TRO

• 163 shirts confiscated by police in New
  York during WWE Hall of Fame and
  WWE RAW events

          Total: 729 counterfeit shirts
                                                                                         48
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 20 of 32 PageID: 1033




      We also know we’ll be “hit”
  throughout the year when the police
     presence is not so prevalent…


The following slides depict counterfeit
 merchandise we have encountered
   already at our other live events
    leading up to WrestleMania…


                                                                                     49
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 21 of 32 PageID: 1034




                                                                                     50
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 22 of 32 PageID: 1035




                                                                                     51
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 23 of 32 PageID: 1036




                                                                                     52
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 24 of 32 PageID: 1037




                                                                                     53
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 25 of 32 PageID: 1038




                                                                                     54
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 26 of 32 PageID: 1039




                                                                                     55
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 27 of 32 PageID: 1040




                                                                                     56
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 28 of 32 PageID: 1041




                                                                                     57
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 29 of 32 PageID: 1042




                                                                                     58
Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 30 of 32 PageID: 1043




                                                                                     59
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 31 of 32 PageID: 1044



COUNTERFEIT PRODUCT SOLD AT WWE LIVE EVENTS:

•   Traditionally sized for children to wear or use

•   Most of the shirts seized were the identical design
    even though the counterfeiters came from different
    locations/states

•   Inferior shirt quality – could be flammable

•   Inferior ink quality – could be flammable, cause
    allergic reactions

•   Counterfeiters keep them “stored” in their pants or
    other parts of their person until sale is made

•   Often have strong, adverse odors
                                                                                           60
      Case 2:19-cv-09039-SDW-LDW Document 15-3 Filed 04/12/19 Page 32 of 32 PageID: 1045




COUNTERFEIT PRODUCT SOLD AT WWE LIVE EVENTS:



We might not be able to find 100% of the counterfeit
merchandise being sold at our events, but we must have
the ability to seize 100% of what we do find.




            COUNTERFEIT PRODUCT
    POSES A SIGNIFICANT PUBLIC SAFETY RISK!



                                                                                           61
